UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7440



KENNETH L. SMITH, JR.,

                                              Plaintiff - Appellant,

          versus


WILLIAM D. CATOE, South Carolina Department of
Corrections; BARBARA SKEEN, Director of Health
Services; ROBERT WARD, Warden; PRAVIN R.
PATEL, Doctor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-99-2113-6-20AK)


Submitted:   January 20, 2000             Decided:   February 2, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth L. Smith, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth L. Smith, Jr., appeals the district court's order dis-

missing without prejudice his 42 U.S.C.A. § 1983 (West Supp. 1999)

complaint for failure to provide information requested by a magis-

trate judge to maintain his cause of action.   We have reviewed the

record and the district court's order and find the court’s dis-

missal without prejudice is not an appealable order.    See Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).   In Domino Sugar, we held that the dismissal of a

complaint without prejudice may not be appealed unless the district

court clearly indicates that the defects in the plaintiff’s case

cannot be cured by amending and refiling the complaint.   The dis-

trict court in this case left open the possibility that Smith could

re-file his complaint and provide the court with the proper infor-

mation in order to maintain his cause of action.   Accordingly, we

dismiss the appeal.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                 2